DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             L.C.S., a child,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

       Nos. 4D18-3512, 4D18-3523, 4D18-3524 and 4D18-3525

                             [July 18, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Victoria L. Griffin, Judge; L.T. Case Nos.
312017CJ000291A,     312017CJ000303A,      312018CJ000006A       and
312018CJ000220A.

  Carey Haughwout, Public Defender, and Patrick Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.